Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought on account of injuries sustained while on duty as a private of the first class in Troop F of the 106th Cavalry of the Illinois National Guard. It appears that said claimant while in the course of his duty, with due care and caution for his own safety while leading a horse from the stable, was kicked by a horse led by another Private, breaking the leg of claimant about six inches above the ankle, totally disabling the claimant for about five months. The claimant alleges damages in the sum of $900.00. The defendant the State of Illinois comes and makes no denial of the cause of the accident or the extent of the injury claimed and leaving the matter of allowance to the discretion of this court. The claimant appeared in open court and was examined by members of this court as to the cause and the extent of the injury and the court finds that the claimant was injured as alleged and was disabled for a considerable length of time, and after taking the matter under advisement, this court recommends that the claimant be allowed the sum of $500.00.